El Juez Asociado Sr. Audrey,
emitió la opinión del tribunal.
Aunque el apelante no señala distintamente en su alegato los motivos de error que aduce contra la sentencia por él apelada en este caso podemos deducir que son dos, a saber: que la prueba del juicio no es suficiente para sostener su condena y que demostró que en el acto imputado al apelante no existió intención criminal.
El apelante fué denunciado en la Corte Municipal de Ma-natí porque en primero de marzo de 1920 estaba constru-yendo en la calle McKinley esquina a la Avenida Colón de dicho pueblo una casa a menos de cinco metros del eje de la Avenida Colón, en desacuerdo con el plano presentado por él y aprobado por el Departamento Insular de Sanidad y con infracción de los artículos 3 y 4 del Reglamento de Sa-nidad No. 6.
Conociendo de esa denuncia la Corte de Distrito de Are-cibo en grado de apelación y celebrado el juicio de novo, el denunciado fué condenado a pagar una multa de $25 o en su defecto a sufrir un día de cárcel por cada dollar de multa que dejara de satisfacer y las costas de la causa.
Tanto en la denuncia como en la sentencia se hace refe-rencia a que el Reglamento de Sanidad No. 6 fué dictado de acuerdo con el artículo 32 de la Ley de Sanidad de 11 de marzo de 1911 y en la sentencia se dice que la infracción denunciada está penada de acuerdo con el artículo 357 del Código Penal enmendado por la Ley No. 13 de 1911, y, aun-*332que las partes en este asunto nada han dicho respecto a estas citas, encontramos que son erróneas pues tanto la Ley de Sanidad de marzo 9, 1911 como la Ley No. 13 del mismo año enmendando el artículo 357 del Código Penal fueron dero-gadas por la Ley de Sanidad No. 81 del año 1912 y de acuerdo con esta ley y no con la anterior fué promulgado el Regla-mento de Sanidad No. 6. Sin embargo, tales citas, aunque erróneas, son supérfluas en la denuncia y en lá sentencia porque verdaderamente la infracción es del Reglamento de Sanidad No. 6 y no afecta al resultado del asunto si está promulgado de acuerdo con la ley de 1911 o con la de 1912, por lo que nada pueden influir esas equivocaciones en el re-sultado de este asunto.
El Reglamento de Sanidad No. 6 fué promulgado en el Boletín Administrativo No. 50 de 18 de septiembre de 1912. Trata sobre urbanización de terrenos en Puerto Rico; esta-blece las condiciones sanitarias que deben observarse para la urbanización de terrenos en esta Isla y en el párrafo 3o. del artículo 4 dispone que:
“En las calles existentes cuya anchura sea inferior a diez metros, no se podrá construir a una distancia menor de cinco metros del eje de dicha calle.”
El apelante presentó en el Departamento de Sanidad Insular por conducto del de Sanidad Municipal de Manatí, su plano para la construcción de una casa en la calle de McKinley esquina a la Avenida Colón y le fué aprobado con -la condición de que edificara por lo menos a cinco metros del eje de la calle.
Según la prueba presentada para sostener la denuncia el apelante comenzó la construcción de dicha casa a menos de cinco metros del»eje de la Avenida Colón habiendo así inva-dido con su obra el sitio destinado para la acera y según la prueba presentada por el denunciado, la construcción está a más de cinco metros del eje de dicha avenida; consistiendo *333la discrepancia entre una y otra prueba en que los testigos de la primera midieron el ancho de la calle de uno a otro sardinel de las aceras de la calle mientras que los del segundo negaron que exista sardinel alguno en ella y midieron la calle desde la construcción del apelante a otra casa construida en el lado opuesto de ella, dando así una distancia entre ambas construcciones de diez metros, por lo que entienden que la obra del apelante está a cinco metros del eje de la calle.
Habiendo la corte inferior dictado sentencia en contra del denunciado tenemos que concluir que resolvió en su contra el conflicto de la evidencia en cuanto a la existencia del sar-dinel que limita cada acera con la calle para así determinar el eje de ésta y que la casa comenzó a construirse a menos de cinco metros de su centro, medido en esa forma el ancho de la calle. Además, la distancia entre dos casas no es prueba por sí sola del ancho de una calle ya que puede estar una de las casas construida a más de cinco metros de su eje.
Con respecto al otro motivo del recurso no podemos de-clarar que el apelante no tuviera intención criminal al rea-lizar el acto que se le irnpufa por el hecho de que el Comi-sionado de Sanidad' Municipal de Manatí lo autorizara a continuar la construcción de su casa después de haber orde-nado la Sanidad Insular que la paralizara, pues ésta era la que había dado el permiso de la construcción con la condi-ción de que se ejecutara por lo menos a cinco metros del eje de la calle y el apelante no estaba autorizado para des-cansar en la opinión que sobre el asunto tuviera aquel fun-cionario municipal sino en los preceptos contenidos en el ci-tado reglamento.
Por las razones expuestas debemos confirmar la sentencia . apelada.

Confirmada la sentencia apelada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, del Toro y Hutchison.